EXHIBIT 10.7

AMENDMENT NUMBER ONE TO

CAPITAL SUPPORT AGREEMENT

This Amendment Number One (the “Amendment”) to the Capital Support Agreement, is
made as of the 15th day of July 2008, by and between, NORTHERN TRUST CORPORATION
and THE NORTHERN TRUST COMPANY, as securities lending agent on behalf of the
Core Select Securities Lending Cash Collateral Pool.

WHEREAS, the parties have entered into a Capital Support Agreement (the
“Agreement”), dated as of February 21, 2008; and

WHEREAS, the parties desire to amend the Agreement on the terms and subject to
the conditions provided herein.

NOW, THEREFORE, the parties, intending to be legally bound, hereby agree as
follows:

 

  1. Unless otherwise expressly provided herein, capitalized terms shall have
the meanings assigned to them in the Agreement.

 

  2. Section 3(c)(iii) of the Agreement is hereby deleted in its entirety and
replaced as set forth below:

“(iii) 5:00 p.m. Eastern Time on February 28, 2009.”

IN WITNESS WHEREOF, the parties caused this Amendment No. 1 to the Capital
Support Agreement to be executed this 15th day of July, 2008.

 

NORTHERN TRUST CORPORATION By:  

/s/ William R. Dodds, Jr.

Name:   William R. Dodds, Jr. Title:   Treasurer ADDRESS FOR NOTICES: 50 South
LaSalle Street Chicago, IL 60603 Attention: William R. Dodds THE NORTHERN TRUST
COMPANY, as Securities Lending Agent on Behalf of the Core Select Securities
Lending Cash Collateral Pool By:  

/s/ Mark J. Van Grinsven

Name:   Mark J. Van Grinsven Title:   Senior Vice President ADDRESS FOR NOTICES:
50 South LaSalle Street Chicago, IL 60603 Attention: Mark J. Van Grinsven